DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “first base connection”, “second base connection” and “tarp engagement member” in claims 1 and 10; and “first adjustment actuator” and “second adjustment actuator” in claim 10 do not appear in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter

Claims 1-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The recitation in claim 1 of a tarp tensioning mechanism with first and second base connections and first and second adjustment actuators is not taught nor fairly suggested by the prior art of record.
The recitation in claim 10 of a tarp tensioning mechanism with first and second base connections and a tensioning actuator with a drive motor and ram configured for motorized movement of the second base connection relative to the first base connection, where a tensioning load applied by a tarp engagement member to a tarp bow assembly is measured and the ram is operated to adjust and/or maintain the tarp tensioning load is not taught nor fairly suggested by the prior art of record. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeMonte, Beshiri et al., Verduyn and Damsi disclose tensioning mechanisms for rolling tarps. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
8/12/22